Exhibit 10.7

DIRECTOR NOMINATION AGREEMENT

This Director Nomination Agreement is made and entered into as of December 21,
2018 (this “Agreement”) by and among Ultra Petroleum Corp. (the “Company”) and
the holders signatory hereto (the “Holders”) of the 9.00% Cash / 2.00% PIK
Senior Secured Second Lien Notes due 2024 (the “Notes”) of Ultra Resources,
Inc., a Delaware corporation (the “Issuer”).

WHEREAS, the Company and the Holders are parties to that certain Exchange
Agreement, dated as of as of December 17, 2018 (the “Exchange Agreement”), by
and among the Issuer, the Company, the subsidiary guarantors party thereto, the
Holders and certain other holders of the Notes;

WHEREAS, the Company and the Holders wish to set forth certain understandings
among themselves, including with respect to certain matters relating to the
composition of the board of directors of the Company (the “Board”); and

WHEREAS, the Holders and Fir Tree Value Master Fund, LP, Fir Tree Capital
Opportunity Master Fund, LP, Fir Tree Capital Opportunity Master Fund III, LP,
FT COF (E) Holdings, LLC, FT SOF IV Holdings, LLC, FT SOF V Holdings, LLC and FT
SOF VII Holdings, LLC (collectively, “Fir Tree”) are parties to a letter
agreement dated as of December 21, 2018 setting forth certain understandings
among themselves, including with respect to the voting by Fir Tree of its Voting
Securities on such matters.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and each of the Holders
agree as follows:

1. Board Observer. The Majority Holders (as such group is determined on the
Closing Date (as defined in the Exchange Agreement)) may, at any time on or
after the Closing Date and prior to termination of this Agreement pursuant to
Section 8(a) (the “Term”), designate one (1) non-voting observer that meets the
Independent Director Criteria (as defined herein) (such non-voting observer, the
“Board Observer”); provided that such right shall be suspended at any time
during which a New Independent Director (as defined herein) has been elected or
appointed as a director of the Company pursuant to Section 2. The Company shall
appoint the Board Observer as soon as practicable following his or her
designation by the Majority Holders and the Board Observer will have the right,
in the Board Observer’s capacity as such, to attend meetings of the Board and to
receive all materials distributed to members of the Board; provided that (i) the
Board Observer will only be allowed to observe meetings of the full Board and of
the Board’s executive committee or other committee serving a similar function,
if any, thereof and not any meetings of any other committee thereof, (ii) the
Board Observer will in no circumstances have any right to vote, consent to or
take any action in his or her capacity as Board Observer or on behalf of the
Board or any committee thereof; (iii) the Board Observer may be excluded from
any meeting of the Board (or any executive committee or other committee serving
a similar function, if any, thereof) or portion thereof and may be prohibited
from receiving any related materials if (x) the Board determines in good faith
that such exclusion is necessary to preserve attorney-client, work product or
similar privilege, or to comply with applicable law, or (y) if the Board
determines in good faith that there exists, with respect to the subject matter
of any such meeting or the related



--------------------------------------------------------------------------------

materials, an actual or potential conflict of interest between the Board
Observer or any Affiliate of the Board Observer and the Company; and (iv) the
Board Observer shall agree, pursuant to a confidentiality agreement that is
consistent with, and no more restrictive than, the terms described herein
(including, without limitation, the terms and conditions set forth in Sections
4(b) and (c) of this Agreement) and otherwise in form and substance acceptable
to the Company in its reasonable discretion (each, a “Confidentiality
Agreement”), to keep confidential any Confidential Information (as defined
herein) prior to receiving any such material or attending any such meetings.

2. Board Representative.

(a) In the event that a current director of the Company who is not a
Section 4.15 Director, as defined in Section 2 of Schedule A to the Company’s
Articles of Reorganization, resigns or becomes unable to serve as a director of
the Company due to death, disability or other reasons prior to the expiration of
his or her term and a New Independent Director is not then a director of the
Company, the Company shall nominate one (1) nominee to serve as a new
independent director, which nominee shall (A) meet the Independent Director
Criteria, (B) have been designated by the Majority Holders (as such group is
determined ten (10) days prior to the Notification Date) and notified to the
Company prior to the Notification Date and (C) have been approved by the Board,
such approval not to be unreasonably withheld (each such nominee, a “New
Independent Director”). As soon as practicable after nomination, the directors
of the Company shall cause such New Independent Director to be appointed as a
director of the Company and, at the 2019 Annual Meeting of Shareholders of the
Company, and at each subsequent Applicable Meeting during the Term, the Company
shall cause such New Independent Director to be nominated for election as a
director of the Company at such Applicable Meeting and shall recommend to
holders of Voting Securities that such New Independent Director be elected as a
director of the Company at such Applicable Meeting (and shall not nominate,
recommend or otherwise endorse any competing nominee to fill the vacancy on the
Board).

(b) Provided that no New Independent Director has been appointed as a director
of the Company by the directors of the Company in accordance with Section 2(a),
at the 2019 Annual Meeting of Shareholders of the Company, and at each
subsequent Applicable Meeting during the Term, until the amendment of the
Company’s Articles to implement the Charter Amendment (as defined herein), the
Company shall (i) propose an amendment (the “Charter Amendment”) to the
Company’s Articles to increase the maximum number of directors of the Board by
one (1) director from seven (7) directors to eight (8) directors and
(ii), subject to the approval of the Shareholders by special resolution of the
Charter Amendment, nominate one (1) New Independent Director. Upon approval of
the Charter Amendment, the Company shall cause such New Independent Director to
be nominated for election as a director of the Company at such Applicable
Meeting and shall recommend to holders of Voting Securities that such New
Independent Director be elected as a director of the Company at such Applicable
Meeting (and shall not nominate, recommend or otherwise endorse any competing
nominee to fill the vacancy on the Board created by the Charter Amendment). If
the Company’s Articles are amended to implement the Charter Amendment but a New
Independent Director is not approved by the Shareholders such that

 

2



--------------------------------------------------------------------------------

a vacancy is created on the Board, the Majority Holders may propose to the Board
another nominee for election as a director of the Company, pursuant to the
procedures set forth in Section 2(c), and the directors of the Company shall
call a meeting of shareholders to vote on the election of such New Independent
Director as a director of the Company to fill such vacancy.

(c) For each Applicable Meeting during the Term at which the term of any New
Independent Director then on the Board will expire or at which no New
Independent Director is then on the Board (other than by reason of the failure
of the Company to amend its Articles to implement the Charter Amendment in
accordance with Section 2(b)): (i) the Majority Holders may propose to the Board
one (1) New Independent Director for nomination as a director of the Company.
The Company shall cause such New Independent Director to be nominated for
election as a director of the Company at such Applicable Meeting, and shall
cause the Board to recommend to holders of Voting Securities that such New
Independent Director be elected as a director of the Company at such Applicable
Meeting (and shall not nominate, recommend or otherwise endorse any competing
nominee to fill the applicable seat on the Board).

(d) Notwithstanding anything to the contrary in this Agreement, no director or
officer of the Company shall, and the Company shall not be required to compel
any director or officer to, take any action that such director or officer of the
Company determines, in his or her sole discretion, may violation such officer or
director’s fiduciary duties to the Company.

(e) The election or appointment of a New Independent Director pursuant to
Section 2(a), Section 2(b) or Section 2(c) will be subject to such New
Independent Director having executed and agreed to comply with all director
onboarding materials (which onboarding materials will be no more onerous than
the onboarding materials provided to other non-executive directors of the Board
and which shall include a Confidentiality Agreement) provided to such New
Independent Director prior to such Applicable Meeting. Should the Board and the
Majority Holders be unable to mutually agree upon a New Independent Director
pursuant to Section 2(a), Section 2(b) or Section 2(c), the Majority Holders
will be entitled to continue to recommend different nominees that meet the
Independent Director Criteria, until a New Independent Director is so mutually
agreed upon and nominated for election as a director of the Company, provided
that, for the avoidance of doubt, there shall be no requirement to notify the
Company of such additional proposals prior to the Notification Date.

(f) At all times while serving as a member of the Board (and as a condition to
such service), a New Independent Director shall (i) comply with all policies,
codes and guidelines applicable to Board members (subject to Section 4(b)) (the
“Director Policies”) and (ii) otherwise qualify as “independent” of the Company
pursuant to the applicable securities laws and stock exchange requirements;
provided that none of the Holders shall be responsible for any breach of this
Section 2(f) by a New Independent Director.

 

3



--------------------------------------------------------------------------------

(g) Should a New Independent Director resign from the Board or become unable to
serve as a director of the Company due to death, disability or other reasons
prior to the expiration of his or her term, the Majority Holders (as such group
is determined on the date of resignation of such New Independent Director) will
have the right to recommend for appointment as a director of the Company one (1)
nominee that meets the Independent Director Criteria as a replacement director,
subject to the approval by the Board, such approval not to be unreasonably
withheld (each, a “Replacement”). The appointment of a Replacement for a New
Independent Director will be subject to such Replacement having executed and
agreed to comply with all director onboarding materials (which onboarding
materials will be no more onerous than and in substantially the same form as the
onboarding materials provided to other non-executive directors of the Board and
which shall include a Confidentiality Agreement) provided to such Replacement,
interviews with members of the Board (to be conducted within ten (10) Business
Days of the Majority Holders’ recommendation of such Replacement), and a
customary background check. The Company will complete its approval process
within ten (10) Business Days of the later of its receipt of the Replacement’s
executed director onboarding materials and the date of such interview. The
Company shall appoint a Replacement as a director of the Company if (and only
if), taking into account the Replacement’s skillset and experience (only if such
replacement is a Replacement for a New Independent Director), it finds a
Replacement to be reasonably acceptable. Promptly after a determination that a
Replacement is reasonably acceptable, the Board and all applicable committees of
the Board shall take all necessary actions to cause the Replacement to be
appointed as a director of the Company and, if the Replacement is qualified
under applicable securities laws and stock exchange requirements, as a member of
those Board committees on which a New Independent Director being replaced
served. In the event the Board reasonably finds that a Replacement is not
acceptable, such Majority Holders will be entitled to recommend different
nominees which meet the Independent Director Criteria, and such nominees will be
subject to the foregoing approval process. For the avoidance of doubt, such
Majority Holders will be entitled to continue to recommend different nominees
which meet the foregoing criteria until a Replacement is appointed. Except as
otherwise specified in this Agreement, if a Replacement is appointed, all
references in this Agreement to the term “New Independent Director” will include
such Replacement, as applicable. Except as otherwise expressly permitted herein,
the Company and the Board shall not take any action to remove or seek the
removal of any New Independent Director during the Term other than for Cause (as
defined herein).

(h) On each date that a New Independent Director or a Replacement is nominated
pursuant to this Agreement, each member of the Holder Group shall deliver to the
Board a certificate certifying that such Holder beneficially owns the applicable
Requisite Amount of Notes (which Notes, for the avoidance of doubt, may have
been acquired in the Exchange or thereafter by such Holder).

(i) The Holders acknowledge that under no circumstances will the Company be
required to nominate, elect or appoint more than one (1) New Independent
Director as a director of the Company.

3. Resignation. Prior to the appointment of any New Independent Director as a
director of the Company, such New Independent Director shall deliver to the
Company an irrevocable resignation letter pursuant to which such New Independent
Director shall resign from the Board and all applicable committees thereof as of
the expiration of the Term. When such New Independent Director’s resignation is
effected in accordance with this Section 3, the Company shall have no further
obligations under Section 1 of this Agreement.

 

4



--------------------------------------------------------------------------------

4. Confidentiality.

(a) Each New Independent Director shall be required to comply with the Company’s
Code of Ethics and Business Conduct, as in effect on the date of this Agreement,
including provisions relating to the confidentiality, disclosure and use of,
including trading or influencing the actions of any Person based on, any
non-public information entrusted to or obtained by such director by reason of
his or her position as a director of the Company (“Confidential Information”).

(b) Notwithstanding the foregoing, each New Independent Director, if he or she
is an Affiliate of any of the Holders or their respective Affiliates (or their
Replacement, if an Affiliate of any of the Holders or their respective
Affiliates), may, if he or she wishes to do so, provide Confidential Information
to the Holders and their respective controlled Affiliates, officers, directors,
employees, agents, representatives and advisors (including legal, tax,
accounting and financial advisors and excluding, for the avoidance of doubt, any
New Independent Director) (collectively, “Holder Representatives”) solely to the
extent that provision of any such information is made in compliance with
applicable securities laws; provided that the Holders (i) shall inform each
Holder Representative of the confidential nature of the Confidential Information
and (ii) shall not, and shall cause each Holder Representative not to, and shall
instruct each other Holder Representative not to, disclose any Confidential
Information to any Person other than Holder Representatives in compliance with
this Section 4(b). The Company acknowledges that any such disclosure to any
Holder or Holder Representative is in the necessary course of business for the
Company. Each Holder shall be responsible for the breach of this Section 4(b) by
any Holder Representative of such Holder. Notwithstanding the foregoing, neither
any of the Holders nor any Holder Representative will be required to keep
confidential or not disclose any information that (i) is already in the
possession of such Holder or such Holder Representative from a source other than
the Company; provided that such information is not known by such Holder, at the
time of disclosure, to be subject to a confidentiality agreement with, or other
obligation of confidentiality to, the Company; (ii) is or becomes generally
known to the public other than as a result of a disclosure by any of the Holders
or any Holder Representative in breach of this Section 4; (iii) is or becomes
available or known to any of the Holders or any Holder Representative on a
non-confidential basis from a source other than the Company; provided that such
source is not known by such Holder to be bound by a confidentiality agreement
with, or other obligation of confidentiality to, the Company; (iv) is or was
independently developed by any of the Holders or any Holder Representative
without any use of Confidential Information; or (v) is approved for disclosure
by written authorization from the Company.

(c) In the event that any of the Holders or any Holder Representative is
required by applicable subpoena, legal process, securities regulation or other
legal requirement, or formally requested in an audit or examination by a
regulator or self-regulatory organization with jurisdiction to regulate or
oversee any aspect of its business (each, a “Legal

 

5



--------------------------------------------------------------------------------

Requirement”), to disclose any of the Confidential Information, such Holder or
Holder Representative shall, to the extent legally permissible and practicable,
promptly notify the Company in writing in advance (including by email) so that
the Company may seek a protective order or other appropriate remedy, at its sole
cost and expense. Following notification by such Holder or Holder Representative
to the Company (or before such notification if prior notification is not legally
permissible or practicable), such Holder or Holder Representative may honor any
such Legal Requirement if and solely to the extent that (i) such Person produces
or discloses only that portion of the Confidential Information which its legal
counsel advises it is legally required to be so produced or disclosed and such
Person informs the recipient of such Confidential Information of the existence
of the confidentiality obligations under this Section 4 and the confidential
nature of the Confidential Information or (ii) the Company consents in writing
to having the Confidential Information produced or disclosed pursuant to a Legal
Requirement. In no event shall the Holders oppose action by the Company to
obtain a protective order or other relief to prevent the production, disclosure
or use of the Confidential Information or to obtain reliable assurance that
confidential treatment will be afforded the Confidential Information.
Notwithstanding any other provision of this Agreement to the contrary, if any of
the Holders or any Holder Representative is subject to routine examination that
is not targeted towards to the Company or the Confidential Information by a
governmental regulatory agency having authority to regulate such Person, as
applicable, such Holders or Holder Representative may disclose such Confidential
Information as is requested by such agency in the course of any such examination
without prior notice to the Company; provided that such Holders or Holder
Representative, as applicable, shall advise the regulatory agency of the
confidential nature of such information.

(d) The confidentiality provisions contained in this Section shall terminate on
the later of the date (the “Termination Date”) that is twelve (12) months after
the date that a New Independent Director or any Replacement ceases to serve on
the Board.

5. Securities Laws. Each of the Holders acknowledges that it is aware, and
agrees that it shall advise each Holder Representative who receives Confidential
Information pursuant to Section 4(b), that applicable securities laws prohibit
any Person who has received material, non-public information from purchasing or
selling securities on the basis of such information or from communicating such
information to any other Person unless in compliance with such laws. The Holders
represent and warrant that they respectively maintain customary policies and
procedures designed to prevent unauthorized trading and misuse of material,
non-public information in violation of applicable securities laws.

6. Representations and Warranties of All Parties. Each of the parties represents
and warrants to the other party that: (a) such party has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such party, enforceable
against such party in accordance with its terms (subject to applicable
bankruptcy and similar laws relating to creditors’ rights and to general equity
principles); and (c) this Agreement will not result in a violation of any terms
or conditions of any agreements to which such Person is a party or by which such
party may otherwise be bound or of any law, rule, license, regulation, judgment,
order or decree governing or affecting such party.

 

6



--------------------------------------------------------------------------------

7. Director Compensation. Each of the Holders represents and warrants and agrees
that neither they nor any of their respective Affiliates have provided or agreed
to provide, and shall not provide, any compensation in cash or otherwise to any
New Independent Director in connection with such New Independent Director’s
nomination and appointment as, or service as, a director of the Company (other
than any New Independent Director’s regular compensation as an employee of or
investor in such Holder or its Affiliate, as applicable).

8. Termination.

(a) This Agreement shall terminate in its entirety: (i) on the date on which no
Holder beneficially owns the applicable Requisite Amount of Notes, whether such
Notes were acquired in the Exchange or thereafter; or (ii) by delivery of
written notice to the Company by the Holders beneficially owning at least a
majority in principal amount of the Notes beneficially owned by the Holder Group
on such date, requesting the termination of this Agreement.

(b) Notwithstanding the provisions of Section 8(a), the provisions of Sections 5
and 6 shall survive the termination of this Agreement indefinitely.

9. Certain Defined Terms. For purposes of this Agreement:

(a) “2019 Annual Meeting” means the annual meeting to be held in 2019.

(b) “Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with such specified Person.

(c) “Applicable Meeting” means each annual and special meeting of Shareholders
and any other meeting of Shareholders at which any director is being nominated
for election or reelection.

(d) “Business Day” means any day other than a day on which banks are permitted
or required to be closed in New York City.

(e) “Cause” means the termination of a New Independent Director by the Company
by reason of: (i) the conviction of such New Independent Director by a court of
competent jurisdiction as to which no further appeal can be taken of a crime
involving moral turpitude or a felony; (ii) the commission by such New
Independent Director of a material act of fraud upon the Company or any
Affiliate, or any customer or supplier thereof; (iii) the misappropriation of
any funds or property of the Company or any Affiliate, or any customer or
supplier thereof, by such New Independent Director, (iv) the engagement by such
New Independent Director in any direct and material conflict of interest with
the Company or any Affiliate without compliance with the Company’s or
Affiliate’s conflict of interest policy, if any, then in effect; (v) the failure
of such New Independent Director to continue to meet the Independent Director
Criteria; or (vi) the failure of such New Independent Director to comply with
the Director Policies.

 

7



--------------------------------------------------------------------------------

(f) “Control,” “Controlling” or “Controlled” means, as to a specified Person,
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

(g) “Common Shares” means the common shares of the Company.

(h) “Exchange” has the meaning ascribed thereto in the Exchange Agreement.

(i) “Holder Group” means, together, each Holder that beneficially owns the
applicable Requisite Amount of Notes (which Notes, for the avoidance of doubt,
may have been acquired in the Exchange or thereafter by such Holder).

(j) “Independent Director Criteria” means that such Person (i) has substantial
expertise and experience in exploration and production in the oil and gas
industry, (ii) has the relevant financial and business experience to be a
director of the Company and (iii) otherwise qualifies as “independent” of the
Company pursuant to the applicable securities laws and stock exchange
requirements.

(k) “Majority Holders” means, at the relevant time specified in this Agreement,
members of the Holder Group that beneficially own at least a majority of the
principal amount of the Notes beneficially owned by the Holder Group as a whole
at such time (which Notes, for the avoidance of doubt, may have been acquired in
the Exchange or thereafter by such member).

(l) “Notification Date” means sixty (60) days prior to the Applicable Meeting of
Shareholders, whether an annual meeting or otherwise.

(m) “Person” means any individual, corporation (including not-for-profit),
general or limited partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

(n) “Requisite Amount” means, with respect to each Holder, at least 50% of the
aggregate principal amount of the Notes held by such Holder on the Closing Date.

(o) “Shareholder” means a holder of Voting Securities.

(p) “Voting Securities” shall mean the Common Shares and any other securities of
the Company entitled to vote in the election of directors

10. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of Delaware without reference
to the conflict of laws principles thereof. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the

 

8



--------------------------------------------------------------------------------

parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) to the fullest extent permitted by applicable
legal requirements, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. Each party hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury in
respect of any dispute.

11. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

12. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

13. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below during
normal business hours and the appropriate confirmation is received, or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

116 Inverness Drive East, Suite 400,

Englewood, Colorado 80112

Attention:      Chief Executive Officer

Corporate Secretary

 

9



--------------------------------------------------------------------------------

with copies to:

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attention:      Matthew R. Pacey

Brooks Antweil

Facsimile:      (713) 836-3786

Email:           matt.pacey@kirkland.com

brooks.antweil@kirkland.com

if to the Holders:

As set forth on each Holder’s signature page hereto.

with copies to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention:      Damian S. Schaible

Eli J. Vonnegut

Email:           damian.schaible@davispolk.com

eli.vonnegut@davispolk.com

14. Severability. If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement.

15. Counterparts. This Agreement may be executed in two or more counterparts,
which together shall constitute a single agreement.

16. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

17. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other Persons.

 

10



--------------------------------------------------------------------------------

18. Amendments. This Agreement may only be amended pursuant to a written
agreement executed by the members of the Holder Group and the Company.

19. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

20. Specific Performance. Each of the parties hereto acknowledges and agrees
that irreparable injury to the other party hereto would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that the Company, on the one hand,
and any of the Holders, on the other hand (the “Moving Party”), shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
This Section 20 is not the exclusive remedy for any violation of this Agreement.

21. Judgment Currency. The Company agrees to indemnify each Holder, its
directors, officers, affiliates and each person, if any, who controls such
Holder within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (each, a “Holder Indemnified Party”), against any loss incurred
by such Holder as a result of any judgment or order being given or made for any
amount due hereunder and such judgment or order being expressed and paid in a
currency (the “judgment currency”) other than U.S. dollars and as a result of
any variation as between (i) the rate of exchange at which the U.S. dollar
amount is converted into the judgment currency for the purpose of such judgment
or order, and (ii) the rate of exchange at which such indemnified person is able
to purchase U.S. dollars with the amount of the judgment currency actually
received by the indemnified person; provided that the Company shall have no
obligation to indemnify any Holder Indemnified Party against any such loss if
the judgment or order is being made pursuant to an action brought by the Company
or any of its Affiliates against such Holder Indemnified Party. The foregoing
indemnity shall constitute a separate and independent obligation of the Company
shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of, or conversion
into, the relevant currency.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, as of the date first above
written.

 

ULTRA PETROLEUM CORP.

By:   /s/ Brad Johnson

Name:   Brad Johnson Title:   Interim Chief Executive Officer

 

[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------

NAME OF HOLDER: [HOLDER], on behalf of funds and/or accounts managed and/or
advised by it and/or its affiliates

By:   /s/ Holder Representative

Name:   Title:   Address:                     Email:        

 

[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------

NAME OF HOLDER: [HOLDER], on behalf of funds and/or accounts managed and/or
advised by it and/or its affiliates

By:   /s/ Holder Representative

Name:   Title:   Address:                     Email:        

 

[Signature Page to Director Nomination Agreement]